Citation Nr: 0624375	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
characterized as jungle rot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1944 to April 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic skin disorder 
characterized as jungle rot, tinnitus, anxiety, and 
depression.  In November 2003, the veteran submitted a notice 
of disagreement (NOD).  In January 2004, the RO issued a 
statement of the case (SOC) to the veteran and his accredited 
representative.  In March 2004, the veteran submitted an 
Appeal to the Board (VA Form 9) in which he indicated that he 
was appealing solely the denial of service connection for a 
chronic skin disorder characterized as jungle rot.  In July 
2006, the accredited representative submitted a Motion to 
Advance on the Docket.  In August 2006, the Board granted the 
veteran's motion.  

In his March 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that service connection was warranted for 
skin cancer.  The veteran may have submitted an informal 
application to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  It 
appears that the RO has not had an opportunity to act upon 
the veteran's claim and application.  Absent an adjudication, 
a NOD, a SOC, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the Department of Veterans 
Affairs (VA) fails to consider threshold jurisdictional 
issues during the claim adjudication process.  Furthermore, 
this Veterans Law Judge cannot have jurisdiction of the 
issues.  38 C.F.R. § 19.13 (2005).  The United States Court 
of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

1.  The veteran participated in combat aboard a naval vessel 
in the Pacific Ocean during World War II.  

2.  A chronic skin disorder characterized as jungle rot was 
not shown during active service or at any time thereafter.  


CONCLUSION OF LAW

A chronic skin disorder characterized as jungle rot was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d), 3.326(a) (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection, the 
Board observes that the RO issued a VCAA notice to the 
veteran in March 2003, which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; how the VA 
would assist him in developing his claim, and that he needed 
to submit more evidence, describing the type of evidence 
needed, effectively informing him to submit any relevant 
evidence in his possession.  The March 2003 VCAA notice was 
issued prior to the July 2003 rating decision from which the 
instant appeal arises.  The VA has secured or attempted to 
secure all relevant documentation.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The veteran's service medical records do not refer to jungle 
rot or other chronic skin disorders or abnormalities.  At his 
April 1946 physical examination for service separation, the 
veteran exhibited normal skin.  

The veteran's service medical records reflect that he served 
aboard the U.S.S. Birmingham from November 1944 to April 
1946.  Photocopies of a historical text indicate that the 
U.S.S. Birmingham participated in significant combat 
operations against the enemy including the invasion of Iwo 
Jima during the veteran's period of service aboard the ship.  

An April 1978 written statement from the veteran's accredited 
representative indicates that the veteran was treated for "a 
skin condition over his entire body" while aboard the U.S.S. 
Bennington in the South Pacific Ocean.  In his December 2002 
Veteran's Application for Compensation and/or Pension (VA 
Form 21-526), the veteran indicated that he had been treated 
for jungle rot between 1945 and 1946 while aboard the U.S.S. 
Birmingham.  

A November 2002 VA treatment record states that the veteran 
presented a history of a general body rash during active 
service which "somewhat still persists in the summer 
months."  Treating VA medical personnel identified no 
current skin abnormalities.  The veteran was diagnosed with 
peripheral vascular disease and several other 
nonservice-connected disorders.  No skin disability was 
diagnosed.  

A December 2002 VA social work progress note indicates that 
the veteran reported that he had served aboard the U.S.S. 
Birmingham and worked in the engine room.  The ship had 
participated in combat operations and been struck by a 
kamikaze aircraft while the veteran was aboard.  The VA 
social worker commented that the veteran apparently reported 
that he "has scars on his legs from jungle rot and continues 
to treat them with Kenalog."  

An undated written statement from M. W. P., received in April 
2003 indicates that he served with the veteran aboard the 
U.S.S. Birmingham.  He recalled that: the veteran served in 
the ship's boiler room; had "broke out with jungle rot ... 
which covered him from head to foot;" and was treated at a 
medical facility on Guam.  

A May 2003 VA treatment record relates that the veteran 
reported that he "put Kenalog cream on his lower extremities 
for what he considers as jungle rot."  The veteran was 
diagnosed with peripheral vascular disease with stasis 
dermatitis.  A July 2003 VA treatment record notes that the 
veteran complained of a rash on his legs "when it gets 
hot."  On examination, the veteran exhibited two small 
yellow scaly masses on the crown of his head and small 
patches of stasis dermatitis on his lower extremities.  A 
July 2003 VA dermatological evaluation indicates that he 
complained of itchy skin on his lower extremities which was 
exacerbated by warm weather.  Impressions of "hyperkeratotic 
papules on the occipital scalp concerning for squamous cell 
carcinoma vs. actinic keratosis;" "actinic keratosis 
scalp;" and stasis dermatitis were advanced.   

A July 2003 written statement from the veteran indicates that 
he was treated for "sors (sic) from the jungle rot I have 
sense (sic) WWII" at a VA medical facility in July 2003.  In 
a December 2003 written statement, the veteran related that 
he had been treated for prickly heat/impetigo since World War 
II.  

An August 2003 VA treatment record states that the veteran 
was diagnosed with actinic keratosis of the scalp by biopsy.  
A December 2003 VA treatment record reflects that the veteran 
had hyperkeratotic plaques on his scalp; actinic keratosis; 
and lower extremity stasis dermatitis.  

In his March 2004 Appeal to the Board (VA Form 9), the 
veteran indicated that he had been exposed to extreme heat 
while aboard the U.S.S. Birmingham.  He stated that he and 
many of his fellow shipmates developed prickly heat/impetigo.  
The veteran recalled that the rash covered him from head to 
foot.  He had been treated for a chronic skin disorder since 
service separation.  A March 2004 written statement from S. 
B., indicates that she had known the veteran for 
approximately 50 years.  During that period, the veteran had 
suffered from multiple skin problems including rashes and 
itching.  She believed that the veteran's claimed disorder 
originated during his wartime service.  

The report of an April 2004 VA examination for compensation 
purposes states that the veteran had a history of 
hyperkeratotic plaques on his scalp; actinic keratosis; and 
peripheral vascular disease with stasis dermatitis.  A June 
2004 VA physical evaluation notes that the veteran had 
actinic keratosis and stasis dermatitis.  

In an April 2005 written statement, the veteran's accredited 
representative stated that the U.S.S. Birmingham had been 
struck by a kamikaze aircraft during combat.  The accredited 
representative advanced that service medical records showing 
treatment of a skin disorder may have been destroyed in the 
attack.  

A February 2006 VA treatment record conveys that the veteran 
reported that he had developed jungle rot during active 
service due to the extreme heat encountered aboard U.S.S. 
Birmingham.  He clarified that he had been unable to shave 
for a 14 month period due to the rash.  The veteran reported 
that he still suffered from a skin disorder associated with 
jungle rot.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic skin disorder characterized as jungle rot was not 
shown during active service or at any time thereafter.  While 
the veteran has been diagnosed with and treated for 
hyperkeratotic plaques on his scalp; actinic keratosis; and 
peripheral vascular disease with associated lower extremity 
stasis dermatitis, no competent medical professional has 
characterized the disorders as jungle rot.  Further, no 
competent professional has indicated that any of these 
disorders are related to any skin condition described by the 
veteran to have existed during his service and identified by 
him as jungle rot.

The veteran asserts that he has chronic jungle rot 
precipitated by his combat-related heat exposure aboard the 
U.S.S. Birmingham.  The record is devoid of objective 
evidence of a diagnosis of jungle rot or an associated skin 
disorder.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Further, no competent medical professional has attributed the 
onset of the veteran's chronic skin disabilities to either a 
prior episode of jungle rot or the veteran's wartime service, 
combat experiences, and/or presumed significant heat 
exposure.  Indeed, the veteran's claim is supported solely by 
the accredited representative's, the veteran's shipmate's, 
S.B.'s, and his own written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The veteran participated in combat aboard the U.S.S. 
Birmingham.  Undoubtedly, he was exposed to significant 
combat and heat while in the Pacific Ocean.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable to the veteran's claim.  However, they do not 
eliminate the need for medical-nexus evidence.  They merely 
reduce the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); see also Libertine v. Brown, 9 Vet. App. 
521, 523-24 (1996).  In the absence of any objective evidence 
of the claimed disorder, the Board finds that a preponderance 
of the evidence is against service connection for a chronic 
skin disorder characterized as jungle rot.  


ORDER

Service connection for a chronic skin disorder characterized 
as jungle rot is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


